DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/28/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, the limitations: “means for delivering radio-frequency signals” in claims 13-15 and 17-18 are interpreted as “signal lines” according to para. 30 of the specification; “means for shorting” in claim 13 interpreted as “connectors 130” according to para. 36 of Applicant’s specification; and “controlling means” will be interpreted as “controller 58, in conjunction with the IF circuitry 56 and/or the front-end circuitry 54 as appropriate” according to para. 28 of Applicant’s specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono et al. (U.S. Pub. 2016/0190703), in view of Zhang et al. (“Millimeter-Wave Microstrip Comb-Line Antenna Array for Automotive Radar”, 2018 12th International Symposium on Antennas, Propagation and EM Theory (ISAPE), Dec. 2018.), further in view of Redfern et al. (GB 2358533).

Regarding claim 1, Hosono in figure 1 discloses an antenna system comprising: a ground plane conductor (13); a substrate (11) disposed in contact with the ground plane conductor (13); and a subarray configured to receive energy of a radiating frequency at an input of the subarray (see first end of power feed line 12a) comprising: a microstrip signal line (12a) electrically coupled to the input and disposed in contact with the substrate (11) such that the substrate is disposed between the microstrip signal line (12a) and the ground plane conductor (13); a plurality of microstrip stubs (stubs 12b1-12b11) extending from the microstrip signal line (12a) and disposed in contact with the substrate (11) such that the substrate is disposed between the plurality of microstrip stubs (12b) and the ground plane conductor (13). 
Hosono does not disclose: an array comprising a plurality of subarrays. 
However, in the same field of endeavor, Zhang in figures 2 and 5 teaches an antenna system wherein an array (Fig. 5) comprises a plurality of comb-line antenna subarrays. 
  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang to form an array comprising the plurality of subarrays shown in Hosono to form the claimed invention, so that the angle of radiation and the array gain can be amplified by multiplying the number of comb-line subarrays.  
Hosono and Zhang do not disclose: and a plurality of electrically-conductive connectors each connected to a respective one of the plurality of microstrip stubs about one-quarter of a wavelength, at the radiating frequency in the substrate, from the microstrip signal line along a length of the respective one of the plurality of microstrip stubs and electrically connecting the respective one of the plurality of microstrip stubs to the ground plane conductor.
However, Redfern in figure 2 teaches an antenna with an electrically-conductive connector (ground via 21) connected to a microstrip stub 20 about one-quarter of a wavelength, at the radiating frequency in the substrate, from the microstrip signal line (feed line 16) along a length of the of the microstrip stub and electrically connecting the microstrip stub to the ground plane conductor. (See 3: 17-30)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of combine the teachings of “electrically-conductive connectors connected to a microstrip stub about one-quarter of a wavelength and to the ground plane conductor”, as taught by Redfern in the antenna system according to Hosono and Zhang to form the claimed invention, so that each quarter wavelength stub acts as an impedance transformer at the desired frequency. At this frequency, a short circuit at one end of each stub is transformed to an open circuit at the opposite end. The grounded end of each stub is transformed to an open circuit at the connection of the stub and the feed, resulting in no attenuation of signals at the desired frequency. Signals at other frequencies are, however, grounded by the via and the ground plane. It will be appreciated that the stubs can be connected at any position on the feed, and that more than one stub can be used to increase rejection of signals at unwanted frequencies. (Redfern 3: 17-30)

Regarding claim 2, Hosono does not discloses: wherein the microstrip signal lines of adjacent pairs of the plurality of subarrays have centerlines disposed substantially parallel to each other and separated by about one-half of a free-space wavelength at the radiating frequency.
However, Zhang in figure 5 teaches an antenna system wherein the microstrip signal lines of adjacent pairs of the plurality of subarrays have centerlines disposed substantially parallel to each other and separated by about one-half of a free-space wavelength at the radiating frequency.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang to form an array comprising the plurality of subarrays shown in Hosono to form the claimed invention, so that the angle of radiation and the array gain can be amplified by multiplying the number of comb-line subarrays.  

Regarding claim 3, Hosono does not disclose: wherein each of the plurality of electrically-conductive connectors comprises at least one conductive via extending from a respective one of the plurality of microstrip stubs through the substrate to the ground plane conductor.
However, Redfern in figure 2 teaches an antenna wherein the electrically-conductive connectors comprises at least one conductive via (21) extending from a microstrip stub (20) through the substrate to the ground plane conductor. (See 3: 17-30)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of combine the teachings of “conductive vias extending from a microstrip stub through the substrate to the ground plane conductor”, as taught by Redfern in the antenna system according to Hosono and Zhang to form the claimed invention, so that each quarter wavelength stub acts as an impedance transformer at the desired frequency. At this frequency, a short circuit at one end of each stub is transformed to an open circuit at the opposite end. The grounded end of each stub is transformed to an open circuit at the connection of the stub and the feed, resulting in no attenuation of signals at the desired frequency. Signals at other frequencies are, however, grounded by the via and the ground plane. It will be appreciated that the stubs can be connected at any position on the feed, and that more than one stub can be used to increase rejection of signals at unwanted frequencies. (Redfern 3: 17-30)

Regarding claim 6, Hosono as modified in figure 1 discloses an antenna wherein for each of the plurality of subarrays, at least some of the plurality of microstrip stubs (12b) extend from the microstrip signal line (12a) on alternating sides of a centerline of the microstrip signal line (12a).

Regarding claim 7, Hosono does not explicitly discloses: wherein the at least some of the plurality of microstrip stubs have center-to-center spacings of about one-half of the wavelength at the radiating frequency in the substrate.
However, Zhang in fig 2 teaches an antenna system wherein the at least some of the plurality of microstrip stubs have center-to-center spacings of about one-half of the wavelength at the radiating frequency in the substrate. (see p. 1, Section II)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of “microstrip stubs having center-to-center spacings of about one-half of the wavelength at the radiating frequency” as taught by Zhang in the antenna system according to Hosono, to form the claimed invention so that the input impedance seen by the feed port is the same as the stubs and avoid impedance mismatch.  (see Zhang section II)

 Regarding claim 8, Hosono does not disclose: wherein each stub of adjacent subarrays disposed a similar distance from an end of the respective microstrip signal line extends away from the respective microstrip signal line in a similar direction.
However, Zhang in figure 5 teaches an antenna system wherein each stub of adjacent subarrays disposed a similar distance from an end of the respective microstrip signal line extends away from the respective microstrip signal line in a similar direction.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang to form an array comprising the plurality of subarrays shown in Hosono to form the claimed invention, so that the angle of radiation and the array gain can be amplified by multiplying the number of comb-line subarrays.  

Regarding claim 9, Hosono in figure 1 discloses an antenna system wherein each of the plurality of microstrip stubs (12b) extends from the microstrip signal line (12a) at an angle between 80[Symbol font/0xB0] and 100[Symbol font/0xB0] relative to a longitudinal axis of the microstrip signal line (12a).

Regarding claim 10, Hosono does not disclose: wherein different ones of the plurality of microstrip stubs have different widths.
However, Zhang in figure 5 teaches an antenna system wherein different ones of the plurality of microstrip stubs have different widths.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of microstrip stubs having different widths, as taught by Zhang in the Hosono antenna to form the claimed invention in order to control the excitation voltage and characteristic impedance of each microstrip stub using formulas 7 and 8 taught by Zhang.  

Regarding claim 11, Hosono in figure 1 discloses a method of operating an antenna system, the method comprising: receiving radiofrequency signals at a subarray antenna, the radio-frequency signals having a frequency; conveying the radio-frequency signals along a respective microstrip signal line (power feed line 12a) of the subarray; conveying the radio-frequency signals from the respective microstrip signal line (12a) into respective microstrip stubs (stubs 12b1-12b11) that extend from the respective microstrip signal line (12a), at the frequency in a substrate (11) on which the microstrip signal line (12a) and the microstrip stubs (12b) are disposed; and radiating the radio-frequency signals from the microstrip stubs (12b).
Hosono does not disclose: an antenna array comprising a plurality of subarrays. 
However, in the same field of endeavor, Zhang in figures 2 and 5 teaches an antenna system wherein an array (Fig. 5) comprises a plurality of comb-line antenna subarrays. 
  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang to form an array comprising the plurality of subarrays shown in Hosono to form the claimed invention, so that the angle of radiation and the array gain can be amplified by multiplying the number of comb-line subarrays.  
Hosono and Zhang do not disclose: Microstrip subs that are shorted to ground about a quarter of a wavelength, from the respective microstrip signal lines along lengths of the respective microstrip stubs.
However, Redfern in figure 2 teaches a method of operating an antenna system, the method comprising a microstrip sub (20) that is shorted to ground about a quarter of a wavelength, from the respective microstrip signal line (feed line 16) along length of the respective microstrip stub (20). (See 3:17-30)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of “Microstrip subs that are shorted to ground about a quarter of a wavelength, from the respective microstrip signal lines along lengths of the respective microstrip stubs”, as taught by Redfern in the antenna system according to Hosono and Zhang to form the claimed invention, so that each quarter wavelength stub acts as an impedance transformer at the desired frequency. At this frequency, a short circuit at one end of each stub is transformed to an open circuit at the opposite end. The grounded end of each stub is transformed to an open circuit at the connection of the stub and the feed, resulting in no attenuation of signals at the desired frequency. Signals at other frequencies are, however, grounded by the via and the ground plane. It will be appreciated that the stubs can be connected at any position on the feed, and that more than one stub can be used to increase rejection of signals at unwanted frequencies. (Redfern 3: 17-30)

Regarding claim 12, Hosono does not disclose: sending the radio-frequency signals to the antenna array, with the microstrip signal lines being disposed parallel to each other with adjacent ones of the microstrip signal lines having respective centerlines separated by about one half of a free-space wavelength at the frequency, to steer a beam provided by radiating the radio-frequency signals from the microstrip stubs.
However, Zhang in figure 5 teaches a method comprising sending the radio-frequency signals to the antenna array, with the microstrip signal lines being disposed parallel to each other with adjacent ones of the microstrip signal lines having respective centerlines separated by about one half of a free-space wavelength at the frequency, to steer a beam provided by radiating the radio-frequency signals from the microstrip stubs.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang to form the method comprising the plurality of subarrays shown in Hosono to form the claimed invention, so that the angle of radiation and the array gain can be amplified by multiplying the number of comb-line subarrays.  

Regarding claim 13, Hosono in figure 1 teaches an antenna system comprising: one or more subarrays each comprising a plurality of transducer stubs (stubs 12b1-12b11); means for delivering radio-frequency signals (power feed line 12a) to the plurality of transducer stubs (12b) along a length of a respective portion of the means for delivering (12a) in the subarray. 
Hosono does not disclose: an array comprising a plurality of subarrays. 
However, in the same field of endeavor, Zhang in figures 2 and 5 teaches an antenna system wherein an array (Fig. 5) comprises a plurality of comb-line antenna subarrays. 
  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang to form an array comprising the plurality of subarrays shown in Hosono to form the claimed invention, so that the angle of radiation and the array gain can be amplified by multiplying the number of comb-line subarrays.  
Hosono and Zhang do not disclose:  and means for shorting each of the plurality of transducer stubs, to a ground of the antenna system, about one-quarter of a wavelength of a frequency of the radio-frequency signals along a length of each of the plurality of transducer stubs.
However, Redfern in figure 2 teaches an antenna system comprising: means for shorting a transducer stub (ground via 21 shorting stub 20), to a ground of the antenna system, about one-quarter of a wavelength of a frequency of the radio-frequency signals along a length of the transducer stub. (See 3: 17-30)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of combine the teachings of “electrically-conductive connectors connected to a microstrip stub about one-quarter of a wavelength and to the ground plane conductor”, as taught by Redfern in the antenna system according to Hosono and Zhang to form the claimed invention, so that each quarter wavelength stub acts as an impedance transformer at the desired frequency. At this frequency, a short circuit at one end of each stub is transformed to an open circuit at the opposite end. The grounded end of each stub is transformed to an open circuit at the connection of the stub and the feed, resulting in no attenuation of signals at the desired frequency. Signals at other frequencies are, however, grounded by the via and the ground plane. It will be appreciated that the stubs can be connected at any position on the feed, and that more than one stub can be used to increase rejection of signals at unwanted frequencies. (Redfern 3: 17-30)

Regarding claim 14, Hosono does not discloses: wherein the respective portions of the means for delivering are arranged in the array with a center-to-center spacing of about one-half of a free-space wavelength of the frequency of the radio-frequency signals.
However, Zhang in figure 5 teaches an antenna system wherein the respective portions of the means for delivering are arranged in the array with a center-to-center spacing of about one-half of a free-space wavelength of the frequency of the radio-frequency signals.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang to form an array comprising the plurality of subarrays shown in Hosono to form the claimed invention, so that the angle of radiation and the array gain can be amplified by multiplying the number of comb-line subarrays.  

Regarding claim 16, Hosono as modified above (in view of Zhang) discloses an antenna system wherein each of the one or more subarrays comprises at least six transducer stubs. (See figure 1 showing 11 stubs)
Hosono does not disclose: an array comprising a plurality of subarrays. 
However, in the same field of endeavor, Zhang in figures 2 and 5 teaches an antenna system wherein an array (Fig. 5) comprises a plurality of comb-line antenna subarrays. 
  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhang to form an array comprising the plurality of subarrays shown in Hosono to form the claimed invention, so that the angle of radiation and the array gain can be amplified by multiplying the number of comb-line subarrays.  

Regarding claim 17, Hosono does not disclose: wherein the one or more subarrays comprises a plurality of subarrays disposed in an apparatus such that conductive lines of the means for delivering are spaced apart in an azimuthal plane of the apparatus.
However, Zhang in figure 5 teaches an antenna system wherein the one or more subarrays comprises a plurality of subarrays disposed in an apparatus (automotive radar, Abstract) such that conductive lines of the means for delivering (feed lines) are spaced apart in an azimuthal plane of the apparatus. (See also conclusion paragraph)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of the one or more subarrays comprising a plurality of subarrays disposed in an apparatus such that conductive lines of the means for delivering are spaced apart in an azimuthal plane of the apparatus, as taught by Zhang in the antenna system of Hosono to form the claimed invention because said array arranged in an azimuthal plane can meet the requirements for an automotive array with acceptable gain and appropriate side lobe level in a reduced area of a PCB (See Zhang’s conclusion) 

Regarding claim 18, Hosono and Zhang do not disclose: each of the conductive lines of the means for delivering is angled with respect to an elevation axis of the apparatus by approximately twelve degrees or less.
However, Zhang teaches a system wherein each of the conductive lines of the means for delivering can be installed in automotive radars and one of skill in the art would have installed the antenna system in the desired direction according to user specification or with a radiation direction oriented in any desired interest point where the maximum gain can be achieved.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings Zhang in the antenna system of Hosono to form an antenna system wherein each of the conductive lines of the means for delivering is angled with respect to an elevation axis of the apparatus by approximately twelve degrees or less, because said array arranged in an azimuthal plane can meet the requirements for an automotive array with acceptable gain and appropriate side lobe level in a reduced area of a PCB (See Zhang’s conclusion) and one of skill in the art would have installed the antenna system in the desired direction according to user specification or with a radiation direction oriented in any desired interest point where the maximum gain can be achieved.  

Regarding claim 19, Hosono does not explicitly discloses: wherein the apparatus comprises a car.
However, Zhang teaches that the antenna system is installed in an apparatus comprising a car. (Zhang’s abstract)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hosono and Zhang to form the claimed invention because said array can meet the requirements for an automotive array with acceptable gain and appropriate side lobe level in a reduced area of a PCB (See Zhang’s conclusion)

Regarding claim 20, Hosono in figure 1 discloses an antenna system wherein the antenna system comprises a portion of a base station configured to communicate using millimeter-wave signals. (Hosono para. 153-154). Moreover, Zhang teaches an antenna system configured to communicate using millimeter-wave signals. (See introduction)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hosono and Zhang to form the claimed invention because said array can meet the requirements for an automotive array with acceptable gain and appropriate side lobe level in a reduced area of a PCB (See Zhang’s conclusion)



Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono as modified above, and further in view of Miyagawa et al. (U.S. Pub. 2002/0271436).

Regarding claim 4, Hosono as modified does not disclose front-end circuitry electrically coupled to the input of each of the plurality of subarrays and configured to provide signals to the plurality of subarrays; and a controller communicatively coupled to the front-end circuitry and configured to cause the front-end circuitry to provide different phases of the signals to different ones of the plurality of subarrays to steer abeam produced by the array in response to the signals provided by the front-end circuitry.
However, in the same field of endeavor, Miyagawa in figure 18 discloses an antenna system further comprising: front-end circuitry (transceiver 81) electrically coupled to the input of each of the plurality of subarrays (antenna 101 with subarrays 51) and configured to provide signals to the plurality of subarrays; and a controller (83+ signal processor 82) communicatively coupled to the front-end circuitry (81) and configured to cause the front-end circuitry to provide different phases of the signals to different ones of the plurality of subarrays to steer a beam produced by the array in response to the signals provided by the front-end circuitry (81). (see phase shifting in para. 86-87)
 Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Miyagawa with the antenna according to Hosono to form the claimed invention, in order to control the signal traffic in the antenna and to operate the antenna system as a radar apparatus. 

Regarding claim 5, Hosono as modified does not disclose: wherein the array is a transmit array, the antenna system further comprising a receive array configured to receive reflected signals comprising reflections of signals transmitted by the transmit array, the receive array being communicatively coupled to the front-end circuitry and configured to provide the reflected signals to the front-end circuitry.
However, Miyagawa in figures 13-18 teaches an antenna system wherein the array (101) is a transmit array, the antenna system (101) further comprising a receive array configured to receive reflected signals comprising reflections of signals transmitted by the transmit array (see para 120), the receive array being communicatively coupled to the front-end circuitry (81) and configured to provide the reflected signals to the front-end circuitry (81). (See also para. 114 and 119-120 for the employment of switch 93 to emit and receive signals)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Miyagawa with the antenna according to Hosono to form the claimed invention, in order to control the signal traffic in the antenna and to operate the antenna system as a radar apparatus.

Regarding claim 15, Hosono as modified does not disclose: further comprising controlling means for providing the radio-frequency signals to the means for delivering to steer a beam produced by the plurality of transducer stubs.
However, in the same field of endeavor, Miyagawa in figure 18 discloses an antenna system further comprising: controlling means (controller 83+ signal processor 82) for providing the radio-frequency signals to the means for delivering (feeder lines 2) to steer a beam produced by the plurality of transducer stubs (antenna elements 1).
 Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Miyagawa with the antenna according to Hosono to form the claimed invention, in order to control the signal traffic in the antenna and to operate the antenna system as a radar apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845